Title: To Thomas Jefferson from Henry Dearborn, 28 November 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War DepartmentNovember 28th. 180.8
                        

                        I have the honor of proposing for your approbation the following appointments in the troops to be raised by virtue of an act entitled “An Act to raise for a limited time an additional military force” passed on the 12th. day of April 1808.—
                  
                     
                        
                           
                           Names
                           Rank
                           Corps
                        
                        
                           New Hampshire
                           Benjamin Hill
                           Second Lieutenant
                           Infantry
                        
                        
                           "
                           John L. Eastman
                           ditto.
                           ditto.
                        
                        
                           "
                           Leonard Jarvis
                           Surgeons Mate.
                           
                        
                        
                           Massachusetts
                           John Binney.
                           Captain.
                           Infantry.
                        
                        
                           "
                           George Gooding.
                           Ensign.
                           Ditto.
                        
                        
                           "
                           Samuel Newman.
                           Second Lieutenant
                           Light Artillery
                        
                        
                           "
                           Horace S. White
                           Second Lieutenant
                           Riflemen.
                        
                        
                           "
                           Edmond Foster
                           Ensign
                           Ditto
                        
                        
                           "
                           Josiah D Foster
                           Surgeon.
                           
                        
                        
                           Vermont
                           John Fuller
                           Major
                           Riflemen
                        
                        
                           "
                           William Campbell.
                           First Lieutenant
                           Light Artillery
                        
                        
                           "
                           Luther Leonard.
                           Second Lieutenant
                           ditto.
                        
                        
                           "
                           Enos Lewis
                           Surgeons Mate.
                           
                        
                        
                           New York.
                           Ferdinand Ludlow.
                           Second Lieutenant.
                           Light Dragoons
                        
                        
                           
                           John Walworth.
                           First Lieutenant
                           Infantry.
                        
                        
                           
                           Abraham Sands.
                           Ensign.
                           ditto.
                        
                        
                           
                           Smith Cutler
                           Surgeon
                           
                        
                        
                           New Jersey.
                           Lewis Dunham.
                           Surgeon
                           
                        
                        
                           Pennsylvania.
                           William Bennett.
                           Captain
                           Infantry.
                        
                        
                           "
                           P. Muhlenburg 
                           First Lieutenant
                           ditto.
                        
                        
                           "
                           John Suter
                           Ensign.
                           ditto
                        
                        
                           "
                           Robert H. McPherson
                           First Lieutenant
                           Light Artillery
                        
                        
                           "
                           Alpheus Roberts.
                           Second Lieutenant.
                           Ditto.
                        
                        
                           "
                           George Birch.
                           Cornet
                           Light Dragoons
                        
                        
                           "
                           Isaac Davis.
                           Surgeon
                           
                        
                        
                           Maryland.
                           William D. Beall
                           Lieut Colonel.
                           Infantry
                        
                        
                           "
                           John R. Fenwick.
                           Captain.
                           Light Dragoons
                        
                        
                           "
                           James Gibson
                           First Lieutenant 
                           Light Artillery
                        
                        
                           "
                           Samuel H Holley.
                           Second Lieutenant
                           Ditto
                        
                        
                           "
                           Joseph Owens
                           Ensign.
                           Infantry.
                        
                        
                           "
                           James Johnston
                           Ensign.
                           Riflemen.
                        
                        
                           "
                           Dennis Claude.
                           Surgeon.
                           
                        
                        
                           Virginia
                           Benjamin Branch.
                           Second Lieutenant.
                           Light Artillery
                        
                        
                           "
                           Thomas A Patterson.
                           Second Lieutenant
                           Riflemen.
                        
                        
                           "
                           Elias Edmonds
                           Second Lieutenant
                           Infantry
                        
                        
                           "
                           Daniel Ward.
                           Ensign.
                           Ditto.
                        
                        
                           "
                           Jeremiah Yancy
                           Ensign
                           Ditto.
                        
                        
                           North Carolina
                           James Moore
                           First Lieutenant
                           Infantry
                        
                        
                           "
                           Edward Mason
                           Second Lieutenant
                           Ditto
                        
                        
                           "
                           Sterling Anderson
                           Ensign.
                           ditto
                        
                        
                           "
                           Benjamin Robinson
                           Surgeon.
                           
                        
                        
                           South Carolina
                           George Haig
                           Second Lieutenant
                           Light Dragoons
                        
                        
                           "
                           Robert P. McKelsey
                           Cornet
                           ditto
                        
                        
                           "
                           Henry Lenud.
                           Second Lieutenant
                           Light Artillery
                        
                        
                           "
                           Holleway James.
                           Second Lieutenant
                           Infantry.
                        
                        
                           "
                           Benjamin Harvey Jr.
                           Ensign
                           Infantry.
                        
                        
                           "
                           William Lavall
                           Ensign
                           Infantry
                        
                        
                           "
                           James Langley
                           Surgeons Mate.
                           
                        
                        
                           Georgia.
                           Joseph Woodruff.
                           Captain.
                           Infantry.
                        
                        
                           "
                           John N. McIntosh
                           First Lieutenant
                           Light Artillery
                        
                        
                           "
                           George W. Melvin.
                           Second Lieutenant
                           ditto
                        
                        
                           "
                           John Gerdine.
                           Surgeons Mate.
                           
                        
                        
                           Kentucky.
                           Samuel Price.
                           First Lieutenant
                           Light Artillery.
                        
                        
                           "
                           Peter Dudley.
                           Second Lieutenant
                           Ditto.
                        
                        
                           "
                           George Morrison.
                           First Lieutenant
                           Riflemen.
                        
                        
                           "
                           Alexander Smith.
                           Second Lieutenant
                           Infantry
                        
                        
                           "
                           Jesse Jennings.
                           Ditto.
                           Ditto.
                        
                        
                           "
                           Duff Green.
                           Second Lieutenant.
                           
                        
                        
                           "
                           Elijah Montgomery
                           Ensign
                           ditto
                        
                        
                           "
                           Adam Goodlit
                           Surgeons Mate
                           
                        
                        
                           Tennessee
                           James Desha
                           Captain
                           Infantry
                        
                        
                           
                           Jeoffry Robertson
                           Second Lieutenant
                           ditto
                        
                        
                           
                           Archibald Greer
                           Second Lieutenant 
                           ditto
                        
                        
                           
                           Joseph Philips
                           Ensign
                           ditto
                        
                        
                           
                           David McClellan
                           Ensign
                           ditto
                        
                        
                           Tennessee
                           George C Allen
                           Ensign
                           Infantry
                        
                        
                           "
                           David  Moss
                           First Lieutenant
                           Riflemen
                        
                        
                           "
                           Lewis Weir
                           Second Lieutenant
                           ditto
                        
                        
                           "
                           William Jones
                           Ensign
                           ditto
                        
                        
                           "
                           Alfred Thruston
                           Surgeon
                           
                        
                        
                           Orleans Territory
                           Narcissus Brontin
                           Second Lieutenant 
                           Infantry
                        
                        
                           
                           Lewis P. Ducros
                           Ensign
                           ditto
                        
                        
                           Connecticut
                           William E. Lee
                           Surgeons Mate
                           
                        
                        
                           Rhode Island
                           Peter Turner
                           Surgeons Mate
                           
                        
                        
                           Missisippi Territory
                           Thomas Beall
                           Captain
                           Infantry
                        
                        
                           "
                           Alexander Calvit
                           First Lieutenant
                           ditto
                        
                        
                           "
                           William Pope
                           Second Lieutenant
                           ditto
                        
                     
                  
                  Accept, Sir, assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                    